DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 22-29, the prior art does not teach “…a plurality of scan lines; and a plurality of sub-pixels, each of the sub-pixels comprising a driving transistor, a plurality of transistors connected to the plurality of scan lines, and a light-emitting element electrically connected to the driving transistor, wherein each of the sub-pixels comprises an active layer comprising a channel region, a first electrode, and a second electrode of each of the plurality of transistors, wherein a first scan line among the plurality of scan lines comprises a first extension extended in a first direction and a first protrusion extended in a second direction intersecting the first direction, wherein the active layer overlaps with the first protrusion in a plan view, and wherein the active layer of a first sub-pixel of the sub-pixels is connected to the active layer of a second sub-pixel of the sub-pixels adjacent to the first subpixel in the second direction.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Choi et. al. [2021/0090502], Yang et. al. [2020/0312942], Song et. al. [2019/0385522], Lee et. al. [2018/0336808].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625